Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Detweiler on 09/08/2021.
The application has been amended as follows: 

	In claim 8, line 2, before “disposable glove” has been inserted --  the --.
	In claim 11, line 2, before “disposable glove” (both occurrences) has been 
inserted --  the --.
	In claim 13, line 2, “facilitating” has been changed to -- facilitate --.
	Claims 19-35 have been cancelled.




This application is in condition for allowance except for the presence of claims 19-35, directed to inventions non-elected without traverse.  Accordingly, claims 19-35 been cancelled.



The following is an examiner’s statement of reasons for allowance: Claim 1 and the claims dependent thereon are allowable because the prior art does not disclose or suggest a disposable glove comprising first and second layers of thermoplastic material, coupled together at and along their perimeter borders as claimed, and having a biased open cuff opening, wherein the middle section of the first layer and the middle section of the second layer have different total areas from each other in such a way that one of the middle sections contains extra material and does not lay flat, causing the biased open cuff opening to maintain a steady-state open configuration facilitating donning of the disposable glove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732